PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/705,721
Filing Date: 6 Dec 2019
Appellant(s): BISSELL Inc.



__________________
Mason F. Startz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10th May, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 January, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 10165914), hereinafter Conrad, in view of Valentini (US PGPUB 20160100724).
Regarding claim 1, Conrad teaches a communication system for controlling a function or operation of at least one component within a surface cleaning device having a base (surface cleaning head 154, see Conrad fig. 1) and a handle pivotally coupled to the base (handle 110, see Conrad fig. 1), the communication system comprising: 
a power source (battery packs 174, see Conrad fig. 5); 
at least one user control provided with the handle adapted to receive an input from a user (power mode switch provided on vacuum body or on handle, see Conrad col. 70 line 67 - col. 71 line 17); 
a controller located remotely from the at least one user control, the controller configured to control operation of the at least one component (internal electronics 320 include processor and other components, see Conrad col. 60 lines 23-34; internal electronics 320 control power to components such as a brush motor, see Conrad col. 70 lines 23-40, internal electronics 320 may be within the main body or on the handle, see Conrad col. 54 lines 8-24); and 
a power line electrically coupling the power source, the controller, and the at least one component (electrics 320 may additionally provide power connection between batteries and powered device, see Conrad col. 70 lines 5-22).
Conrad does not teach that the power line is further adapted to provide a communication signal between the at least one user control and the controller or that the controller is located in the base.
However, Valentini teaches the use of power line communications (PLC) wherein the method for communication between the control and controller uses power lines as its means of data transmission (see Valentini paragraphs [0062]-[0064]) and wherein the controller is co-located with the controlled component (see Valentini paragraph [0059]). It would have been obvious to a person having ordinary skill in the art to modify Conrad to incorporate the teachings of Valentini such that the power line (located in the wand, see Conrad col. 28 lines 60-67) is further adapted to provide a communication signal between the at least one user control (located in the handle, see Conrad col. 70 line 67 - col. 71 line 17) and the controller (located with the controlled device, such as the rotary brush located in cleaning head 154, see Conrad col. 28 lines 47-67), as doing so would allow data transmission between tools without the added complexity of additional cables or mechanisms (see Valentini paragraph [0062]).
	
Regarding claim 2, Conrad in view of Valentini teaches the powerline communication system of claim 1 wherein the power source includes a DC battery-powered power source (power source uses battery packs 174).

Regarding claim 8, Conrad teaches a vacuum cleaner, comprising: 
a base assembly (cleaning head 154) including 
a base housing (body 156) having a suction nozzle (inlet 160) and adapted for movement along a surface to be cleaned (see Conrad col. 27 lines 38-57); 
an upper unit pivotally coupled to the base housing and having a handle (hand vacuum 100 having handle 110 is pivotally connected to base 154, see Conrad fig. 1 and col. 27 line 58 - col. 28 line 4); 
at least one user control located on the upper unit, the at least one user control adapted to receive an input from a user (power mode switch provided on vacuum body or on handle, see Conrad col. 70 line 67 - col. 71 line 17); 
a suction source in fluid communication with the suction nozzle for generating a working airstream through the vacuum cleaner (suction motor 124); 
a power source (battery packs 174); 
at least one electrical component provided with the base housing (lights or a rotary brush located in cleaning head 154, see Conrad col. 28 lines 47-67); 
a controller located remotely from the at least one user control, the controller configured to control operation of the at least one electrical component (internal electronics 320 include processor and other components, see Conrad col. 60 lines 23-34; internal electronics 320 control power to components, see Conrad col. 70 lines 23-40, internal electronics 320 may be within the main body or on the handle, see Conrad col. 54 lines 8-24); and 
a power line electrically coupling the power source, the controller, and the at least one electrical component (electrics 320 may additionally provide power connection between batteries and powered device, see Conrad col. 70 lines 5-22).
Conrad does not teach that the power line is further adapted to provide a communication signal between the at least one user control and the controller or that the controller is located in the base.
However, Valentini teaches the use of power line communications (PLC) wherein the method for communication between the control and controller uses power lines as its means of data transmission (see Valentini paragraphs [0062]-[0064]) and wherein the controller is co-located with the controlled component (see Valentini paragraph [0059]). It would have been obvious to a person having ordinary skill in the art to modify Conrad to incorporate the teachings of Valentini such that the power line (located in the wand, see Conrad col. 28 lines 60-67) is further adapted to provide a communication signal between the at least one user control (located in the handle, see Conrad col. 70 line 67 - col. 71 line 17) and the controller (located with the controlled device, such as the rotary brush located in cleaning head 154, see Conrad col. 28 lines 47-67), as doing so would allow data transmission between tools without the added complexity of additional cables or mechanisms (see Valentini paragraph [0062]).

Regarding claim 9, Conrad in view of Valentini teaches the vacuum cleaner of claim 8 wherein the power source includes a DC battery-powered power source (batteries 174).

Claims 3-7, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Valentini as applied to claims 1 and 8 above, and further in view of Wheeler et al. (US 10711597), hereinafter Wheeler.
Regarding claim 3, Conrad in view of Valentini teaches the powerline communication system of claim 1, but does not teach that it further comprises a switch configured to introduce the communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control. 
However, Wheeler teaches a power line communication system wherein a switch is configured to introduce a communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control (switching device configured to introduce pulse width modulation signal based on arbitrary input from a remote source, see Wheeler col. 5 line 62 - col. 6 line 8 and fig. 6).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the PLC signal is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 4, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 3 and additionally teaches that the controller is configured to determine one of a duty cycle of the pulse width modulation signal or a frequency of the pulse width modulation signal and the controller is configured to operate the at least one component based thereon (processor generates control signal including variation of duty cycle see Wheeler col. 8 lines 8-15; signals used to control tools, see Wheeler col. 3 lines 45-57).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 5, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 4 wherein the controller is in a base of the surface cleaning device and the user control is in a handle (electronics 320 may be within the main body, see Conrad col. 54 lines 8-24, user control may be in handle, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 6, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 5 wherein the communication signal is capable of being intermittently transmitted and electrical power at the base is substantially uninterrupted (communication doesn't interfere with power supply, pulse not required to transfer power, see Wheeler col. 6 line 62 - col. 7 line 2).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 7, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 1 wherein the at least one user control is a mode selector configured to select one of a predefined set of modes (power mode switch, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 10, Conrad in view of Valentini teaches the vacuum cleaner of claim 8, but does not teach that it further comprises a switch configured to introduce the communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control. 
However, Wheeler teaches a power line communication system wherein a switch is configured to introduce a communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control (switching device configured to introduce pulse width modulation signal based on arbitrary input from a remote source, see Wheeler col. 5 line 62 - col. 6 line 8 and fig. 6).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the PLC signal is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 11, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 10 and additionally teaches that the controller is configured to determine one of a duty cycle of the pulse width modulation signal or a frequency of the pulse width modulation signal and the controller is configured to operate the at least one component based thereon (processor generates control signal including variation of duty cycle see Wheeler col. 8 lines 8-15; signals used to control tools, see Wheeler col. 3 lines 45-57).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 12, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 11 but does not formally teach that the controller is provided with the base housing and the at least one user control is on the handle. However, Wheeler does teach that a power line communication system should include controllers at each of the triggering, processing, and tool stages (see Wheeler col. 4 lines 20-35). As Conrad teaches that there may be triggered components in the base such as lights or a brush roll (see Conrad col. 28 lines 47-67) it would have been obvious to a person having ordinary skill in the art to implement the teachings from Wheeler of including a controller near them to translate the signals from the user control into a command for the triggered component, as doing so represents the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 13, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the communication signal is capable of being intermittently transmitted and electrical power at the base is substantially uninterrupted (communication doesn't interfere with power supply, pulse not required to transfer power, see Wheeler col. 6 line 62 - col. 7 line 2).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 14, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the at least one user control is a mode selector configured to select one of a predefined set of modes (power mode switch, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 15, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 14 wherein the switch is capable of introducing a different duty cycle of the pulse width modulation signal for each of the plurality of predefined set of modes (Wheeler teaches the variation of duty cycle according to any suitable communication protocol, see Wheeler col. 6 lines 40-61). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 16, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the base assembly further comprises an agitator chamber at the suction nozzle and the at least one electrical component is a motor operably coupled to an agitator therein ( component is brush roll motor 172, see Conrad fig. 1).

Regarding claim 17, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the handle is defined on a hand-held portion (handle 110 on hand-held portion 100, see Conrad fig. 5), the hand-held portion having a hand grip and the suction source (hand grip portion 310 and suction motor 124 in 110, see Conrad fig. 5).

Regarding claim 19, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 17 wherein a working air path is at least partially defined by a wand operably coupled between the base assembly and the hand-held portion (wand 150) and wherein the hand-held portion further comprises a debris removal assembly including a recovery container (dirt collection chamber) provided in fluid communication with the suction source and the suction source includes a motor/fan assembly operably coupled to the debris removal assembly to form a single, hand-carriable unit (hand carriable unit 100, see Conrad fig. 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, Valentini and Wheeler as applied to claim 17 above, and further in view of Fard (US 10342403).

Regarding claim 18, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 17 wherein the at least one electrical component is lights (component may include lights, see Conrad col. 28 lines 47-67), but does not teach that the lights are a headlight array located along a forward oriented portion of the base housing providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned at not more than 30 mm.
However, Fard teaches a vacuum cleaner base head with a headlight array located along a forward oriented portion of the base housing (light source 14 made from array of lamps 15 positioned on front of nozzle, see Fard fig. 2) providing a beam that is substantially parallel to the surface to be cleaned (lamps facing straight forward are capable of providing such a beam, see Fard fig. 2) and spaced above the surface to be cleaned at not more than 30 mm (lamp is placed in front of nozzle head which is between 9mm and 45mm in height, see Fard col. 3 lines 9-22).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Fard with the device of Conrad, Valentini, and Wheeler, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Valentini and Conrad.
Regarding claim 20, Wheeler teaches a method of communication for an apparatus (see Wheeler fig. 6), the method comprising:
outputting power via a DC source through a power line (82); 
receiving a user input at a user control (83); 
generating an input to a toggle switch based on the receiving the user input (83); 
outputting a pulse width modulation signal along the power line to a controller during the outputting power (see Wheeler col. 5 line 49 - col. 6 line 8); and 
operating, via the controller, a component of the apparatus based on the pulse width modulation signal (Wheeler col. 3 lines 45-57).
Wheeler does not teach that it is a method used for a surface cleaning apparatus or that the DC power source may be battery powered. However, as described above, Valentini teaches the use of PLC in surface cleaning apparatus settings and Conrad teaches the use of batteries as a DC power source in surface cleaning apparatus settings. Consequently, it would have been obvious to a person having ordinary skill in the art to implement the communication method of Wheeler in a surface cleaning apparatus, as doing so represents the simple substitution of one known element for another to obtain predictable results.


(2) Response to Argument

1. Applicant's argument that the rejection of claims 1, 2, 8, and 9 under 35 U.S.C. §103 as unpatentable over Conrad et al. (US 10165914, "Conrad") in view of Valentini (US PGPub 2016/0100724, "Valentini") relies on an improper interpretation of the art as cited in the rejection on record.

a) Examiner's interpretation of Valentini was proper and sufficiently identified the scope and content of the prior art to support a prima facie case of obviousness.
Applicant argues that Examiner's interpretation of Valentini was improper, contending that Valentini "clearly does not include any sort of controller located within a base". 
Applicant is, however, attacking Valentini for structural elements which it was not cited. Where the rejections are based on combinations of references, one cannot show nonobviousness by attacking references individually.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection cites Valentini only to teach "the use of power line communications (PLC) wherein the method for communication between the control and controller uses power lines as its means of data transmission (see Valentini paragraphs [0062]-[0064]) and wherein the controller is co-located with the controlled component (see Valentini paragraph [0059])."

The question, then, is whether Valentini teaches the use of communication between a control and a controller using power lines for data transmission and whether the controller in that teaching is co-located with the controlled component. The answer is that it does, and it is.
First, Valentini specifically teaches the use of PLC for "transmitting information regarding characteristics of a power tool 2 and/or its current use to a vacuum cleaner 1 in order to adjust and optimize its suction power..." (Valentini paragraph [0063]). This means that the user control in question is the power tool which communicates with reception mechanism 13 over a communication link 14. That data is then used to calculate a correction signal and adjust an operation parameter of the vacuum cleaner. See Valentini paragraphs [0062]-[0064]. Second, the calculation and control circuitry are located in the vacuum cleaner itself, as is the vacuum motor that they control in order to adjust the supplied suction power. Or as cited in the rejection, the controller was co-located with the controlled component.

b) Examiner's articulated reason for a person having ordinary skill in the art to combine the teachings of Valentini and Conrad was sufficient to establish a prima facie case of obviousness

Applicant argues that the stated motivation for combining the teachings of Valentini with the device of Conrad was inadequate and conclusory.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the present case, Examiner did not merely state that such a combination would be obvious because of common sense or because it was possible, instead the rejection indicated that a person of ordinary skill would have been motivated to adapt the PLC teachings from Valentini to the device of Conrad because doing so allowed for reduced complexity by reducing the number of cables involved in data transmission. 

c) The cited art and rationale provided sufficient basis to establish a prima facie case of obviousness without relying on improper hindsight gleaned from applicant's disclosure.

Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The following is provided for purposes of responding to applicant's assertion and is not intended to serve as a new rejection.
Applicant argues that Examiner relied on applicant's disclosure to reach the teaching of a controller in the base. Applicant is incorrect. After determining the state of the prior art at the time of the invention, examiner determined that the sole element in which applicant's invention differed from the sort of hand vacuum that would have been familiar to a person having ordinary skill in the art was in its implementation of a PLC protocol for data transmission between components. 
After making this conclusion, examiner attempted to ascertain whether there were any implementations of PLC protocols known in the vacuum arts, identifying Valentini. Examiner attempted to determine what structural elements were required for an implementation of a PLC protocol in any device. From the disclosure of Valentini, Examiner concluded that at a minimum, one end of the power line would have a transmitter and the other would need to have a receiver of some sort—as any communication method requires the ability to encode and decode transmissions. Further, from the paragraphs of Valentini cited in the rejection, examiner concluded that the receiver would typically be associated with some element that changed how it operated based on received transmissions (such as the microprocessor taught by Valentini paragraph [0085]). The microprocessor of Valentini was located near the things that it controls, at least in comparison to its distance from the power tool acting as a user control.
Applicant's argument that combining the teachings of a typical vacuum cleaner such as that taught by Conrad, with an implementation of a PLC protocol like that taught by Valentini would have been impossible without hindsight reasoning gives short shrift to the knowledge that was within the level of ordinary skill at the time of the claimed invention. Each claimed element was known in the art at the time of the invention, and so an assertion of error due to examiner hindsight is itself improper

d) The combination of Conrad and Valentini reaches the claimed invention and the rejection properly made a case of prima facie obviousness.
Applicant argues that Examiner misconstrued Conrad and Valentini and that when properly construed, a combination of the two fails to teach each claimed element. As indicated in the previous sections, applicant's argument relies on an interpretation of Valentini distinct from that which was used by Examiner to reject claims 1 and 8. Specifically, applicant argues that user interface 31 is the cited "user control." 
The portions of Valentini cited in the appealed rejection clearly indicated that the PLC occurred over the power line between the power tool and the vacuum cleaner. Applicant's arguments fail to address the actual rejection on appeal, and consequently do not adequately rebut the contention of obviousness. 

2. Applicant's argument that the rejection of claim 20 under 35 U.S.C. §103 as unpatentable over Wheeler et al. (US 10711597, "Wheeler") in view of Conrad and Valentini relies on an improper understanding of the art as cited in the rejection on record.

a) Wheeler is analogous art because it is directed to the general problem of implementing communications over a power line.
Applicant argues that because Wheeler is directed to a method of data transmission over power lines used in energy industry operations rather than in vacuum cleaners, that it is non-analogous art.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Wheeler is directed to an implementation of power line communications in a field where PLC is not widely known and understood. As applicant notes in their argument, Both Wheeler and Applicant's invention are directed to systems of communication. (see Appeal Brief page 30 lines 1-5. Applicant correctly argues that Wheeler is in a different field of endeavor, but fails to properly establish that it is not pertinent to the problem with which the applicant was concerned.
As applicant notes in their argument, Wheeler is directed to a communication and power system which allows for "a reduced footprint and corresponding assembly size", while applicant's invention reduces "the cost and complexity of the surface cleaning apparatus". (Appeal brief page 31 lines 7-14). Wheeler also specifically notes that its system requires less complexity and material than existing systems (see Wheeler col. 9 lines 33-42). Because Wheeler also teaches that its power line communications system is directed towards the problem of reducing complexity, it is reasonably pertinent to the problem faced by applicant.
Both the cited portions of Wheeler and the embodiment of Applicant's invention described in claim 20 are focused, first and foremost, on the problem of communication protocols. Although applicant argues that Wheeler, focused as it is on communications protocols for energy operations, would not have commended itself to the attention of an inventor in the surface cleaner art, it would have been obvious to a person having ordinary skill in the art of communication systems at the time of the invention to understand the teaching of Wheeler: that implementing a PLC protocol can reduce the complexity of an apparatus compared to conventional communication systems. Because Wheeler is directed to the same general problem of using a PLC protocol to reduce complexity, it is pertinent to the same problem as applicant’s invention and is therefore analogous art.

b) Examiner properly determined the scope and content of the prior art, articulated a logical reason for combination of Wheeler, Valentini, and Conrad, did not rely on hindsight bias, and properly taught every element of the claimed method.

Applicant argues at length, largely reiterating their arguments regarding the elements of obviousness, but does not adequately indicate where the error arises from. 
For instance, Applicant argues that Wheeler does not teach the step of outputting a Pulse-Width Modulation (PWM) signal along a power line. However, not only does Wheeler teach the use of a PWM protocol in signal transmission, it teaches the actual method of transmitting where by the PWM-encoded data would be transmitted and received: 

"(27) The AC ripple or waveform represents a periodic variation in the direct current (DC) output of the variable power supply 44. The average magnitude or amplitude value of the output signal (e.g., the AC ripple voltage) is referred to herein as the DC component of the output signal. The DC component of the output voltage may be used to drive power on the power line to one or more tools. The tool(s) will then begin to operate and communicate as designed.

(28) To generate the modulated voltage signal, the switch M1 is periodically closed and opened. The period of time during which the switch M1 is closed is referred to as a “pulse”. The percentage of time where the switch M1 is closed (i.e., conducting) in one switching period is referred to as a “duty cycle”. The duty cycle directly affects the output voltage of the Flyback converter, as it controls the length of time that the converter is in the ‘on’ state previously mentioned. Generally, the larger the duty cycle, the higher the output DC component.

(29) The duration of time that the switch M1 conducts, i.e., the duty cycle, is controlled by a processor in the interface assembly according to a modulation protocol, such as a pulse width modulation (PWM) protocol." (see Wheeler col. 5 line 49 - col. 6 line 8).

Applicant's arguments rely on an overly narrow interpretation of the relevant art and therefore are improper. Under the broadest reasonable interpretation of claim 20, Wheeler teaches a power line, a DC source, a user control, a toggle switch, a controller, and a controlled component. Integration of those elements of a communications protocol into a different context would have been obvious to a person of ordinary skill in the communications art, and so examiner's determination of the scope and content of the prior art was appropriate. 
Similarly, the combination was proper because once the elements of a method of executing a communication protocol have been identified, applying them to different physical fields is a simple process for a person of ordinary skill in the electrical arts, so substituting surface cleaner elements for the energy industry elements would have been obvious to a person having ordinary skill. 
The sole differences between the limitations of Applicant's claimed method and the method taught by Wheeler are (1) that the DC power source is a battery, and (2) that the component being operated is of a surface cleaning apparatus. The remaining claim steps are all about the implementation of a communications protocol. The use of a reference which teaches communications protocols is proper, particularly since Valentini teaches the use of a PLC protocol in the field of surface cleaning.
Examiner has similarly met the burden of demonstrating a logical reason for combining the references. Wheeler teaches a communications protocol, Valentini teaches the use of that protocol in the surface cleaning space, and Conrad teaches general structural elements understood in the surface cleaning space. A person having ordinary skill in the communications arts would understand the elements of a PLC protocol (from Wheeler), would have looked at other locations where it was implemented, and discovered that surface cleaners where among them (from Valentini), and would have looked to general structural and electrical details in the surface cleaner art (from Conrad) to identify the information needed for a specific implementation. Substituting a surface cleaner for energy extraction tools may have been complicated for a mechanical expert, but for purposes of a person of ordinary skill in the communication arts, it would have been simple, and possible using only those elements taught within the arts at the time of the invention. This means that there was a logical reason for a person of ordinary skill to combine the references without relying on improper hindsight. 
Finally, Applicant argues that the combination of Wheeler Conrad and Valentini fails to teach every element of the claimed invention. Applicant argues that none of the cited references teach "a controller located in the base and remotely from the user control" (see the final three lines on page 37 of the Appeal Brief). This is not a claimed limitation in claim 20.
For the additional argument, Applicant attacks the references individually, arguing that the failure of any one reference to teach every claim limitation means that the combination cannot teach the limitations. Applicant's arguments are misguided because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As indicated in the rejection, Wheeler teaches every element of the communications protocol save its use in a surface cleaner, and Valentini and Conrad provide the additional elements specific to surface cleaners.
Applicant’s arguments regarding the rejection of claim 20 are insufficient to establish error. Consequently, the rejection should be upheld as proper.

3. Applicant's argument that the rejection of claims 3-4, 6-7, 10-17, and 19 under 35 U.S.C. § 103 as unpatentable over Conrad, Valentini, and Wheeler relies on an improper understanding of the art as cited in the rejection on record.
a) Examiner has properly satisfied the prima facie standard to establish a rejection of claims 3-4, 6-7, 10-17, and 19 as obvious.
Applicants arguments largely focus on the two elements argued previously: specifically, that Conrad and Valentini do not teach the claimed structure and that Wheeler is non-analogous art.
In the interests of brevity, the previously stated arguments on those two subjects are incorporated by reference.
However, in the interests of establishing that the rejection was proper, examiner would like to that combining Wheeler with the existing combination of Conrad and Valentini would have been even more obvious to a person of ordinary skill at the time. Valentini teaches the use of PLC in the surface cleaning arts, but is relatively silent as to the specifics of implementing such a communications protocol. Wheeler teaches specifics around the actual implementation of PLC and so is reasonably pertinent to the problem of implementing PLC in other fields. Because Wheeler is pertinent to the problem of implementing the PLC communication system taught by Valentini into Conrad, the combination represents a proper rejection.

4. The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Conrad in view of Valentini, Wheeler, and Fard (US 10342403) was properly supported by evidence on record.
Applicant’s arguments regarding the combination of Conrad, Valentini, and Wheeler repeat those made and rebutted previously. For purposes of brevity, Examiner's previous arguments are incorporated by reference.
Applicant further argues that Fard does not teach or suggest the claim limitations of "the lights are a headlight array located along a forward oriented portion of the base housing providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned at not more than 30 mm."
Appellant does not challenge the portion of the rejection indicating that Fard teaches that the lights are a headlight array located along a forward oriented portion of the base housing providing a beam that is substantially parallel to the surface to be cleaned, Applicant only challenges that Fard teaches that the beam from the headlight array is "spaced above the surface to be cleaned at not more than 30 mm."
Applicant's arguments rely on an overly narrow interpretation of the phrase "on the nozzle head." Fard, as interpreted by Examiner, teaches a nozzle head of varying thickness, wherein the thickness is in the range from 9mm, at the flat portions around the edges, to 45mm at the top of the area holding the lamp array. 
The following elaboration is to clarify the existing rejection for purposes of appeal and should not be understood as a new rejection: Fard further teaches that the light should be positioned so that it projects light along the surface to be cleaned. From fig. 1 of Fard, it becomes apparent that the lamps 15 of light source 14 are positioned somewhat below the highest portion of the head. This means that necessarily their center may be understood as being positioned some distance below 45mm. Furthermore, Fard teaches that the light should be placed close to the surface to be cleaned (see Fard col. 11 lines 1-10). This combination of teachings, that the lights are positioned somewhere between 9mm and 45mm from the surface and ideally as close to the surface as possible, would have suggested to a person of ordinary skill in the art to provide lights capable of providing a beam as close to the surface to be cleaned as possible. They do not specifically suggest the 30mm number that applicant claimed, but it did suggest, in indicating the desirability of having the light as close to the surface to be cleaned as possible. Consequently, the Fard would have taught the additional limitations of claim 18. Because the rejection was proper, applicant's arguments of error should be disregarded.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN R ZAWORSKI/Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                 
                                                                                                                                                                                       /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.